Case 1:18-cv-01259-RGA Document 41-1 Filed 08/13/19 Page 1 of 1 PageID #: 496




                                   CERTIFICATE OF SERVICE

      I, Denise S. Kraft, hereby certify that on this 13th day of August, 2019, the attached JOINT

STIPULATION AND [PROPOSED] ORDER TO STAY PENDING INTER PARTES

REVIEW PROCEEDINGS was served upon the following counsel of record via e-mail:



      Patricia Smink Rogowski
      ROGOWSKI LAW LLC
      501 Silverside Road, Suite 11
      Silverside Carr Executive Center
      Wilmington, DE 19809
      pat@rogowskilaw.com

      Robert M. Evans, Jr.
      Michael J. Hartley
      Kyle G. Gottuso
      Micah T. Uptegrove
      STINSON LEONARD STREET LLP
      770 Forsyth Boulevard, Suite 1100
      St. Louis, MO 63105-1821
      robert.evans@stinson.com
      michael.hartley@stinson.com
      kyle.gottuso@stinson.com
      micah.uptegrove@stinson.com


                                            /s/ Denise S. Kraft
                                            Denise S. Kraft (DE Bar No. 2778)
